In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00071-CR



            MIKAYLA POTEET, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 145th District Court
            Nacogdoches County, Texas
             Trial Court No. F1522117




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                                   ORDER

        Our review of the clerk’s record and the supplemental clerk’s record in this case indicates

that they contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a driver’s license

number, passport number, social security number, tax identification number or similar

government-issued personal identification number.” TEX. R. APP. P. 9.10(a)(1). The clerk’s record

and the supplemental clerk’s record include a social security number. Rule 9.10(b) states, “Unless

a court orders otherwise, an electronic or paper filing with the court, including the contents of any

appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

        Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

clerk’s record and the supplemental clerk’s record contain sensitive data, we order the clerk of this

Court or her appointee, in accordance with Rule 9.10(g), to seal the electronically filed clerk’s

record in this case. 1

        IT IS SO ORDERED.

                                                                       BY THE COURT

Date: August 16, 2019



1
 Originally appealed to the Twelfth Court of Appeals in Tyler, this case was transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We are unaware of
any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant issue. See TEX.
R. APP. P. 41.3.




                                                         2